Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/6/22 has been entered.
 
The amendment of 4/6/22 has been entered.  Claims 43-45 and 48 are pending.

Rejections

1.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.     Claims 43-45 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

A.     There is not basis in the originally filed specification for the newly recited “until affording a score of at least 3 on a scale of 1 to 5 in a standard wash fastness test conducted 72 hours after said curing”.  The examiner notes the instant specification in its entirety, including page 31, lines 7-11, page 37, lines 26-28, and the examples section.  The originally filed specification as a whole does not support the newly claimed “until affording a score of at least 3 on a scale of 1 to 5 in a standard wash fastness test conducted 72 hours after said curing”.  The examiner notes the examples with wash fastness values of 4 and 5 but sees no examples or other disclosures of inventions of the instant claims having wash fastness values of 3.  It is further noted that the washing particulars, including water temperatures, shear rate, times under shear, and particular detergent materially affect these results.  The examiner notes his observation that the use of the current blue Cascade ® dishwashing detergent does not remove coffee stains from glass coffee pots even after soaking all day long while the Original Formula Cascade ® removes coffee stains from glass coffee pots after soaking for only a few minutes.  It is therefore expected that the washing detergent materially affects the results.  The examiner sees no basis in the originally filed specification that the instantly claimed inventions are required to afford “a score of at least 3 on a scale of 1 to 5 in a standard wash fastness test conducted 72 hours after said curing” for all parameters possible for the standard wash fastness test, including temperatures, shear rate, washing time, detergent particulars, and other factors not limited by the claims but which materially affect the washing results of the claimed test.  Even the examples of the instant specification giving values of 4 and 5 for the claimed wash fastness test only use the particulars of those specific tests.  It is not seen that hotter water, longer washing times, more shear, or more aggressive detergents would not lower these values.  The applicant’s arguments that the claimed test is clear and definite does not address the new matter consideration of the instant claims which is independent of the clear and indefinite aspects of the above cited statute.
The newly recited “until affording a score of at least 3 on a scale of 1 to 5 in a standard wash fastness test conducted 72 hours after said curing” is therefore new matter.  

3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.      Claims 43-45 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Application Publication No. 2011/0032304 Mozel et al. in view of US Pat. Application Publication No. 2015/0116419 Oura et al. and US Pat. Application Publication No. 2015/0166807 Komatsu.


Regarding claim 43:

Mozel discloses an inkset containing a first part containing a property-adjusting agent and a carrier and a second part containing an emulsified property-sensitive proto-elastomeric film- forming agent, a colorant, and a carrier such that the second part congeals upon contact with the property-adjusting agent. See Mozel, paragraphs [0019] and [0113]. The congealing makes the first part an immobilizing composition. See Mozel, paragraph [0018], noting “an effect which is referred to herein as immobilization.” The property-adjusting agent of the first part may be an acid or a crosslinking agent. See Mozel, paragraphs [0029]-[0035], noting the acids therein.

Mozel, paragraph [0031] discloses the first part as having a pH of 3.5 to 5.5 which falls within the scope of the pH of the immobilizing agent of the instant claims. Mozel, paragraphs [0027] and [0045] discloses the carrier of their first part as being water.

Mozel therefore encompasses the instantly claimed immobilizing compositions.

The ink compositions of Mozel contain an emulsion of a pH-sensitive and/or metal oxide sensitive proto-elastomeric film-forming alkyl-acrylic copolymer, a colorant and water. See Mozel, paragraph [0045]. The proto-elastomeric film-forming alkyl-acrylic copolymer amy be emulsified and can congeal on the stretchable substrate due to its sensitivity to pH. See Mozel, paragraphs [0133], [0138], [0143], [0144], and [0147].

The proto-elastomeric film-forming dispersing agent is soluble, dispersible, or emulsifiable in the ink. See Mozel, paragraph [0149]. The proto-elastomeric film-forming dispersing agent may lose its ability to stay in emulsified form when the pH of the liquid drops below a certain level, i.e. becomes more acidic. This gives congelation and immobilization. See Mozel, paragraphs [0152], [0153], and [0199]. This effect of lowered pH on emulsion stability makes the proto-elastomeric film-forming dispersing agent of Mozel the instantly claimed alkali- soluble agent when it is present in solution according to Mozel, paragraph [0149]. The polymer that congeal upon lowering of pH include those which are made soluble by base. See Mozel, paragraph [0187]. Those polymers made soluble by base necessarily have acid groups. Those polymers of Mozel which are “soluble” due to their content of based neutralized acid groups necessarily have enough acid groups to qualify them as being of “high acid number”. This is evidenced by Oura, paragraph [0025], particularly noting the relation of the acid value with the water solubility of the copolymer discussed therein.

The colorant may be a pigment. See Mozel, paragraph [0150].

The aqueous carriers of Mozel may contain water-miscible organic solvents which fall within the scope of the instant claims. See Mozel, paragraph [0216], noting that the disclosed solvents are water miscible necessarily.

See Mozel, paragraphs [0175], noting the self-crosslinking polymers, [0176], noting the resistance against physical wear and tear due to frequent use and repeated washing, [0177], [0242], noting the aqueous pigmented inks, [0246], noting the carbodiimides, [0256], noting the water and that the pH requires acid, [0257], [0262], [0268], [284], noting the synthetic fiber textile fabric [0286], noting the woven substrates which implies fibers, [0287], noting printing on a surface of any color or shade within the color range, [0288]-[0290], [0322], noting the fabrics of fibrous materials including the synthetic fibers, and the remainder of the document.

Mozel’s resistance against physical wear and tear due to frequent use and repeated washing of paragraph [0176] is expected to encompass the instantly claimed score for a standard washing fastness test under reduced wear inducing conditions encompassed thereby, including the lower temperatures, shear rates, washing times, and least wear-inducing detergents encompassed by the instantly claimed wash fastness test.  It does not appear that a score of 3 on the instantly claimed washing fastness test is particularly difficult to achieve based on consideration of the instant specification descriptions thereof.  The above noted reduced wear inducing conditions encompassed thereby, including the lower temperatures, shear rates, washing times, and least wear-inducing detergents encompassed by the instantly claimed wash fastness test would have been expected to make the relatively low score of 3 easy to achieve.  Therefore, Mozel, paragraph [0176] is expected to necessarily impart the instantly claimed wash fastness property onto the articles made from the printing processes of Mozel.

The ordinary skilled artisan prior to the instantly claimed invention would have understood that choosing substrates with functional groups than can react with the applied polymers will give covalent bonding of the ink layers of Mozel to the substrate layer.  See Mozel, paragraph [0223].  This covalent bonding of ink to substrate would have been understood to further increase the washing fastness of the printed substrates of Mozel because it is more difficult to remove coatings that are covalently bonded to the substrate.  

Mozel therefore encompasses the instantly claimed ink compositions.

Mozel, paragraphs [0046]-[0050] discloses inkjet printing their compositions onto fabric, cloths and garments. Fabrics, cloths, and garments encompass those which are dyed. Note the black cotton of Mozel, paragraphs [0091]-[0092] which is expected to have been dyed black. The colored materials of Mozel, paragraph [0100] are also expected to have been dyed.

Dyes are inherently migratable under some set of conditions at the instantly claimed dye migration temperatures due to their soluble nature.  See MPEP 2112.

Mozel does not exemplify the instantly claimed inksets and does not disclose the instantly claimed inksets in the instantly claimed language. Mozel does encompass the instantly claimed inksets, as discussed above.  Mozel does not exemplify the instantly claimed self crosslinking resin.  Mozel does not limit the crosslinking temperatures.  Mozel, paragraph [0218] shows that the use of catalysts allow for heating above the heat applied by ambient temperature to be optional for curing the image.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to make the instantly claimed inksets from the disclosure of Mozel, including those containing self-crosslinking resins, because Mozel encompasses the combinations of ingredients of the instantly claimed immobilizing composition and ink composition in their first and second parts including the use of self-crosslinking resins therein, as discussed above, and the instantly claimed combinations of ingredients as the first and second parts of Mozel would have been expected to give the printing properties of the inksets of Mozel as discussed throughout the entirety of Mozel including making the polymers of the inks of Mozel soluble when the acid number thereof is high as taught by Oura, paragraph [0025].

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to crosslink the above discussed inks of Mozel at the instantly claimed temperatures because Mozel, paragraph [0218] encompasses curing their inks at ambient temperature or with optional addition of heat to non-limited temperatures, Komatsu, paragraphs [0091]-[0092] discloses heating substrates to 90-110⁰ C to reduce damage to the fabric, and the heating temperatures of Komatsu would have been expected to speed the curing of the catalyzed self-crosslinking resins of Mozel, which do not require any heating to cure, while minimizing heat damage to their fabric.

Regarding claim 44:

Mozel is silent regarding the curing time.  Curing is known to proceed more slowly at lower temperatures.  Curing reactions are also never expected to complete because no reaction goes to completion.  More curing time is expected to give a greater degree of curing.
It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to cure the inks of Mozel for the times in the very broad range of the instant claim 44 because such curing times would have been expected to allow for the lower curing rates of the lower curing temperatures discussed above and would  have been expected to give greater degrees of curing to the printed fabrics of Mozel which is expected to increase the solvent, chemical, and abrasion resistance of the printed fabrics of Mozel.

Regarding claims 45 and 48:

The dyed substrate having an image printed thereon in the form of a cured film and the image in the form of a cured film applied on a dyed substrate that results from the above discussed printing process of Mozel falls within the scope of the instant claims 45 and 48.  The instant claims 45 and 48 are therefore obvious for similar reasons that the instant claim 43 is obvious over the above cited prior art.

5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762